ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 6/9/22 wherein claims 1 and 11 were amended and claims 4, 5, and 15 were canceled.
	Note(s):  Claims 1-3 and 6-14 are pending.

RESPONSE TO APPLICANT’S AMENDMENT/ARGUMENTS
The Applicant's arguments and/or amendment filed 6/9/22 to the rejection of claims 1-15 made by the Examiner under 35 USC 103, 112, and/or improper Markush have been fully considered and deemed persuasive-in-part for the reasons set forth below.
Improper Markush Rejection
	Note(s):  The rejection was modified to be consistent with the pending claims.
Claims 1-3 and 6-14 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of independent claim 1 is improper because alternatives disclosed in the PSMA ligand of Formula R1-CO-R2-L-B-X as set forth in independent claim 1 defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons.  The kit comprises a PSMA ligand having Formula R1-CO-R2-L-B-X wherein B is any chelating agent; X is absent or of the Formula L’R2’-CO-R1’; L and L’ are independently absent or any linker; R1 and R1’ are independently absent or glutamic acid residue linked via an amino group thereof to tan adjacent CO group; and R2 and R2’ are independently absent or a glutamic acid or lysine residue linked via an amino group thereof to an adjacent CO group.  Thus, PSMA ligands do not contain a common core but is comprised of a wide variety of structures, optionally containing one or more heteroatom and carbon atom combinations (linear/branched as well as substituted and unsubstituted) that may be linked in various orientations.  Thus, there is no common core consistent in the PSMA ligands since the claims embraces various structurally different species from different chemical classes.
	In the instant case, if it is asserted that the claims share a common utility, namely, they are using for labeling a PSMA ligand with a radioactive isotope, the genus does not share a substantial structural feature essential to the utility which is a feature that is essential to the activity/function of the claimed species.  The only component that is probably consistent from one PSMA to the other is a carbon-oxygen bond.  As a result, such a grouping would be repugnant to scientific classification because the carbon-oxygen bond alone is not responsible for the utility of the entire molecule.  In addition, the wide variety of rings optionally containing one or more heteroatom connected directly or indirectly to the carbon-oxygen bond does not allow the genus to have an art recognized classification.  Hence, the Markush grouping is improper.
	Likewise, if it is asserted that the PSMA ligand contains R1 and R2 which are glutamic acid (R1 and R2) or lysine (R2), it is noted that both R1 and R2 may be absent.  In addition, even though R1 and R2, when present, are amino acids, the presence of a single amino acid is not an indication that a genus has a substantial structural feature because one amino acid does not determine the entire activity/function of the entire PSMA ligand.  As a result, such a grouping would be repugnant to scientific classification because the presence of one or two amino acids alone is not responsible for the utility of the entire molecule.  In addition, the other variables of the PSMA ligand formula may contain a variety of rings, carbon-carbon, and carbon-oxygen bonds.  Thus, the Markush grouping is improper.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
APPLICANT’S ASSERTIONS
	In summary, it is asserted that the interaction of the PSMA ligands with the PSMA enzyme is due to the urea core which is formed by the two amino acid residues (R1 and R2) linked to the adjacent CO group rather than the specific amino acids used.  In addition, it is asserted that the Examiner’s interpretation that both R1 and R2 may be absent is improper  and a misinterpretation of the wording of claim 1.  Furthermore, it is asserted that the definition for R1 and R1’ when present is limited to glutamic acid and each of R2 and R2’ when present is either glutamic acid or lysine.
EXAMINER’S RESPONSE
	Applicant’s argument was considered, but deemed non-persuasive.  First, the record needs to be once again clarified as to how independent claim 1 (see excerpt below) is being interpreted.  The claim is interpreted as both R1 and R1’ are optional variables.  In other words, it is not required that either variable be present.  Claim 1, line 17, reads ‘R1 and R1’ when present each is a glutamic acid residue linked via the amino group thereof to the adjacent CO group’.  The use of the phrase ‘when present’ clearly indicates that neither variable is a required component of Applicant’s Formula I, R1-CO-R2-L-B-X or Formula L’-R2’-CO-R1’.  
	Likewise, claim 1, line 18, reads ‘R2 and R2’ when present each is a glutamic acid residue linked via the amino group thereof to the adjacent CO group’.  Thus, the interpretation of line 18 is that both R2 and R2’ are optional as the phrase ‘when present’ does not require that either variable be present.  Hence, both variables may be absent as they are not required components of the claim.  If the claims should be interpreted in a different manner, Applicant is respectfully requested to thoroughly review the claim for clarity and amend the claim as necessary.

Pending claim 1

    PNG
    media_image1.png
    707
    798
    media_image1.png
    Greyscale


	In regards to Applicant’s assertion that the interaction of the PSMA ligands with the PSMA enzyme is due to the urea core which is formed by the two amino acid residues (R1 and R2) linked to the adjacent CO group rather than the specific amino acids used, the following response is given.  The instant invention is directed to a product (a kit comprising a reaction vial containing a sodium based buffering agent and a PSMA ligand as set forth in independent claim 1), not a method of using a PSMA wherein the PSMA ligand undergoes an interaction with an enzyme.
	The PSMA ligand does not have a common core as the structure of Formula I, R1-CO-R2-L-B-X when X is absent; R1 is absent; and R2 is absent becomes CO-L-B wherein B is any chelating agent and L is any linker which is optionally present.  Hence, the only component that is consistent from one PSMA ligand to another is a carbon-oxygen bond.  As a result, such a grouping would be repugnant to scientific classification because the carbon-oxygen bond alone is not responsible for the utility of the entire molecule.  In addition, the wide variety of rings optionally containing one or more heteroatom connected directly or indirectly to the carbon-oxygen bond does not allow the genus to have an art recognized classification.  Hence, the Markush grouping is improper.
 
112 Second Paragraph Rejections
	All outstanding 112 second paragraph rejections are WITHDRAWN because Applicant amended the claims to overcome the rejections.

Claim Not Further Limiting
	The 112 fourth paragraph rejection is WITHDRAWN because Applicant amended the claim to overcome the rejection.

103 Rejection
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Eder et al (US Patent No. 10,398,791) in view of Ashar-Oromieh et al (Eur. J. Nucl. Med. Mol. Imaging, 2015, Vol. 42, pages 197-209), Denmeade et al (US 2012/0093724), Haisma (US Patent No. 4,775,638), Hemstad (US Patent No. 10,328,164), and Sagona et al (USD 2014/0004022).
Eder et al disclose labeled inhibitors of prostate specific membrane antigen (PSMA) and their use as imaging agents and pharmaceutical agents in the treatment of prostate cancer (see entire document, especially, abstract; column 3, lines 1-5; column 7, lines 26-40).  In column 6, the chelator may be HEBED-CC (see the ‘chelator radial’ in the table).   Eder et al disclose some preferred compounds which include DKFZ-PSMA-617 (column 11, line 17; column 37); DKFZ-PSMA-617-1 (column 11, line 18; column 38).
The composition solutions for infusion or injection are preferably aqueous solutions/suspension which may be produced prior to use from lyophilized preparations used in combination with buffers (column 21, lines 28-41; column 44, claims 1 and 2).  Possible buffers that may be used to generate the aqueous solutions/suspensions include citrate, and balanced ionic solutions containing chloride and/or dicarbonate salts including calcium potassium, sodium, and magnesium (column 22, lines 22-37).  The compositions may be radiolabeled to be used as imaging agents or radiopharmaceuticals using radionuclides including 90Y, 68Ga, and 177Lu.  The radionuclides are complexed to the chelator (columns 21-22, bridging paragraph; column 43, lines 30-45).  Possible chelators that may be used also include DOTA, NOTA, NODAGA, DTPA, CHX-DTPA, PCT, Do3A (column 27, lines 21-22).
In Example 5, 68Ga was conjugated to a chelator using a sodium acetate buffer (columns 27-28, bridging paragraph).  The cell binding and internalization experiments were conducted with the radioligand 68Ga-Glu-urea-Lys-(Ahx)-2-HBED-CC (wherein Ahx is aminohexanoic acid) (column 29, lines 17-31).  Eder et al, claims 1-30, columns 44-49, render obvious the instant invention absent specifically stating that a vial is coated with protons.
Note(s):  Eder et al discloses all components of independent claim 1 with the exception of specifically stating that the vial is coated (review the entire document, especially, abstract; column 3, lines 1-5; column 7, lines 27-40; column 11, lines 16-18; these species are Applicant’s DKFZ-PSMA-617 and DKFZ-PSMA-617-1, respectively; column 21, lines 28-39; columns 21-22, bridging paragraph; column 22, lines 23-37; columns 27-28, Example 5; column 29, lines 20-22; column 32, Example 10; claim 37, first structure; claim 38, first structure; claim 42, first structure; claim 43, lines 31-45; and columns 44-49; claims 1-30).
Afshar-Oromieh et al disclose 68Ga-PSMA-HBED-CC (68Ga-DKFZ-PSMA-11) that is used in the diagnosis of recurrent prostate cancer (see entire document, especially, abstract; page 198; right column, first and second complete paragraphs).  Afshar-Oromieh et al discloses Applicant’s elected species, 68Ga-DKFZ-PSMA-11.  In addition, the document disclose 177Lu-DKFZ-PSMA-617 (another species encompassed by the instant invention) on page 205, left column, second complete paragraph.
Denmeade et al disclose methods and compositions for detecting cancer which target and deliver therapeutic drugs to cells that product prostate specific membrane antigen peptides (see entire document, especially, abstract).  In addition, the document discloses that it is well known in the art to use a coated vial to label peptides.  The vial was coated by the Iodogen method (page 15, paragraph [0149]).  Iodine has 53 protons.  Also, Denmeade et al disclose a kit and that the pharmaceutical formulations may be lyophilized using techniques that are known in the art (page 18, paragraphs [0178] and [0179]).
Haisma discloses that coating a vial is well known in the art (e.g., coating vials with Iodogen) (see entire document, especially, abstract).  In addition, it is disclosed that the coating technique may be used to label protein with other radioisotopes such as 67Ga and 111In (column 1, lines 45-63; column 2, lines 12-26; column 3, lines 31-37).  The Iodogen may be coated onto the inner surface of the glass reaction vials; thus, permitting the vials to be precoated with the reagent and presealed and suppled for use in that form (column 2, lines 7-11).  The coated vials may be assembled as a kit (column 5, lines 40-60).
Hemstad discloses radiopharmaceuticals that are used with coated vials/containers (see entire document, especially, abstract).  It is disclosed that coated vials/containers are advantageous for use with kits for the preparation of radiopharmaceuticals, particularly those having lyophilized precursors (column 2, lines 45-49).  In addition, the document, discloses why one would be motivated to use coated vials/containers (column 2, lines 28-45).  The vials/containers may be coated with silica (column 3, lines 8-23).  The document also discloses that one may radiolabel with isotopes such as 68Ga, 111In, 67Ga, and iodine using the method of Hemstad (column 5, lines 50-59).
Sagona et al disclose the coating of vials with silica which has 14 protons (see entire document, especially, abstract).  One may have a barrier coating/layer or a pH protective coating/layer (page 4, paragraph [0071] – [0083]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Eder et al using the teachings of the secondary references for the reasons set forth below.
(1) Eder et al renders obvious Applicant’s elected species in addition to rendering obvious other DKFZ-PSMA species (e.g., DKFZ-PSMA-617 and DKFZ-PSMA-617-1).
(2) Eder et al, like Afshar-Oromieh et al disclose that it is well known in the art to have a DKFZ-PSMA-11 (Applicant’s elected species) structure that may be labeled with 68Ga.  Furthermore, since both Eder et al and Afshar-Oromieh et al are directed to PSMA ligands, the references may be considered to be within the same field of endeavor.  Hence, the reference teachings are combinable.
	(3) Denmeade et al, Haisma, Hemstad, and Sagona et al all disclose that it is well known in the art to coat vials/ containers containing lyophilized material.  In addition, Denmeade et al disclose that having a kit containing PSMA material is known in the art.  Thus, based on the combined teachings, it would have been obvious to one of ordinary skill in the art to combine the teachings on coating vials/containers and incorporating a PSMA ligand therein with a sodium-based buffer as taught in the art.
	For the reasons set forth above, the instant invention is rendered obvious by the cited prior art.


APPLICANT’S ASSERTIONS
	In summary, it is asserted that the protons adhered to the inner walls of the reaction vial of the instant invention reduce adherence of additional protons to the vial’s wall upon introducing an eluted isotope solution to thereby prevent or minimize any pH alteration of the solution.  In addition, it is asserted that protons on the vial’s walls facilitate pH conditions favorable for complexation of the radioactive isotopes with PSMA ligand.  
It was asserted that it was unclear why the Examiner indicated the number of protons in silica and iodine.  Still, it is asserted that none of the cited references alone or in combination suggest radiolabeling of a peptide based compound while using a sodium based buffering agent and a reaction vial contain a peptide based compound that is pretreat with an acid.  Furthermore, it is asserted that treatment of a reaction vial that is used for radiolabeling with an acid such as HCl is completely different from the treatments of vials suggested by the prior art.
EXAMINER’S RESPONSE
  	All of Applicant’s arguments were considered, but deemed non-persuasive for reasons of record and those set forth below.
In regards to Applicant’s assertion that the protons adhered to the inner walls of the reaction vial of the instant invention reduce adherence of additional protons to the vial’s wall upon introducing an eluted isotope solution to thereby prevent or minimize any pH alteration of the solution, the following response is given.  Applicant is respectfully reminded that the instant invention is directed to a product, not a method of using a product.  The determination of patentability of a product is different from that of a method of using a product.  The instant invention is directed to a product (kit) comprising a vial comprising a sodium based buffering agent and a PSMA ligand as set forth in independent claim 1.  The instant invention is rendered obvious by the cited prior art of record.  Furthermore, according to MPEP 2112.01, if the composition is physically the same then the products of identical chemical composition cannot have mutually exclusive properties.  Thus, since the instant invention is rendered obvious by the cited prior art, both Applicant and the instant invention compositions would be have the same.  In addition, since the cited prior art renders obvious a vial having protons coated thereon, then, the properties (e.g., reduced adherence of additional protons to the vial’s wall upon introducing an eluted isotope solution to thereby prevent or minimize any pH alteration of the solution and facilitate pH conditions favorable for complexation of the radioactive isotopes with PSMA ligand) of both vials (the instant invention and prior art) would be the same as a composition and its properties are inseparable.
In regards to Applicant’s comments regarding why the Examiner mentions the number of protons in silica and iodine, the response is as follows.  Applicant’s claims indicate that the vials have protons coated thereon.  The secondary references (e.g., Denmeade et al, Haisma, Hemstad, and Sagona et al) were made of record to illustrate that it is well known in the art to coat vials.  In addition, the substances (e.g., silica and Iodogen) used in coating the vials contain protons.  Thus, the claim is not directed to any particular proton labeling, but reads on coating and labeling of the vial in general.  Hence, the coating of the cited prior art is encompassed by the claims of the instant invention.
In regards to Applicant’s assertion that none of the cited references alone or in combination suggest radiolabeling of a peptide based compound while using a sodium based buffering agent and a reaction vial contain a peptide based compound that is pretreat with an acid, the following response is given.  The instant invention is directed to a kit comprising a vial containing a sodium based buffering agent and a PSMA ligand.  The vial is coated by protons.  The method of coating the vial involves active steps that are generally reserved for method claims.  Thus, patentability of the method of treating the vial to coat it is not the same as a product with a coating.

Pending claim 1

    PNG
    media_image2.png
    721
    798
    media_image2.png
    Greyscale


In regards to Applicant’s assertion that treatment of a reaction vial that is used for radiolabeling with an acid such as HCl is completely different from the treatments of vials suggested by the prior art, the following response is given.  The instant invention is directed to a product (kit), not treatment of a reaction vial.  In addition, independent claim 1 is not directed to any particular type of proton coated, but a proton coating in general.  The cited prior art renders obvious the coating of a vial with a proton containing substance.  Thus, the claim limitations are encompassed by the instant invention.

NEW GROUNDS OF REJECTION
112  Second Paragraph Rejection
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 18:  The claim recites the limitation "the amino".  There is insufficient antecedent basis for this limitation in the claim.

COMMENTS/NOTES
The phrase ‘for labeling a PSMA ligand with a radioactive isotope selected form the group consisting of 68Ga, 117Lu, and 90Y’ is the intended use of the kit of independent claim 1.  Applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In particular, it is noted that the composition/product of the prior art is the same/similar as that being claimed by Applicant.  Although the cited prior art does not disclose the particular use, the composition/product would be capable of having the same use as Applicant's invention since a composition/product and its properties are inseparable.  Thus, Applicant's composition/product, like the cited prior art, would be 'capable of' performing the same function.

Once again, Applicant’s election without traverse of the species below in the reply filed on 2/9/21 is acknowledged.  The restriction requirement was deemed proper and made FINAL.
	Applicant elected the species wherein DKFZ-PSMA-11 is the PSMA ligand (the compound of general Formula I, R1-CO-R2-L-B-X, wherein R1 is a glutamic acid residue; R2 is a lysine residue linked via its alpha amino group to the adjacent CO group; L is 6-aminohexanoic acid; the chelating agent B is HBED-CC; and X is absent; 68Ga as the radioactive isotope; and sodium formate as the sodium based buffering agent.
	Note(s):  The search was not extended beyond Applicant’s elected species because prior art was found which could be used to reject the claims.  Claims 1-3 and 6-14 read on the elected species.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        September 6, 2022